Citation Nr: 0320999	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-06 204	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 22, 2001, 
for the award of service connection for post-traumatic stress 
disorder (PTSD), on a basis other than clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had a period of honorable service from October 
1967 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In his substantive appeal received in May 2002, the veteran 
states that the actions taken in the RO's initial March 1981 
rating decision and the Board's September 1982 decision 
upholding the March 1981 denial should be considered a 
"grave procedural error."  The veteran requested the claim 
be returned for adjudication of the PTSD claim alleged to 
have been ignored by the RO and the Board at that time.  It 
is not clear to the Board whether the veteran is attempting 
to move for revision of the September 1982 Board decision 
based on CUE.  If the veteran desires to pursue such, he 
should submit a motion to the Board consistent with the 
provisions of 38 C.F.R. § 20.1404(a) (2002) 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  In a final decision dated in September 1982, the Board 
denied entitlement to service connection for a psychiatric 
disability, to include PTSD.

3.  In an unappealed rating decision dated in September 1994, 
the RO denied reopening of the claim of entitlement to 
service connection for PTSD.  

4.  Subsequent to the RO's September 1994 notification 
letter, an application to reopen the claim of entitlement to 
service connection for PTSD was first received on May 22, 
2001.

CONCLUSION OF LAW

The criteria for an effective date prior to May 22, 2001, for 
the award of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that in a statement of the case the 
veteran has been advised of the requirements for the benefit 
sought on appeal, the evidence considered by the RO, and the 
reasons for its determination.  The Board emphasizes that 
throughout this appeal the veteran has argued that 
entitlement to the effective date sought is warranted based 
on the evidence already of record.  He has not identified the 
existence of any additional evidence or argued that there are 
any developmental deficiencies in the current record.  The 
Board is also unaware of any outstanding evidence or 
information that could be obtained to substantiate the claim.  
As such, the Board is satisfied that VA has complied with the 
notification and the duty to assist requirements of the VCAA 
and the implementing regulations.

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2002).

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  If the grant is based on receipt of new and material 
evidence, other than service medical records, received after 
the final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q).  In the case of 
reopened claims, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).


Factual Background

Service records reflect that the veteran served in combat in 
the Republic of Vietnam; he is in receipt of combat awards to 
include the Purple Heart medal.

In February 1981, the RO received the veteran's claim of 
entitlement to compensation benefits based on a nervous 
disorder.  The veteran appealed the RO's March 1981 denial of 
that claim to the Board.  In a decision dated September 20, 
1982, the Board denied entitlement to service connection for 
a psychiatric disability, to include PTSD.

In November 1982 the RO advised the veteran as to the 
finality of the Board's September 1982 decision and further 
informed him that in the absence of receipt of new and 
material evidence warranting reconsideration of his claim, 
such remained disallowed.  

On January 31, 1994, the RO received a statement in which the 
veteran requested that his claim of entitlement to service 
connection for PTSD be reopened; he identified having been 
diagnosed with that disability at the VA hospital.  VA 
records were associated with the record; such did not contain 
any diagnosis of PTSD.

In a June 20, 1994, letter, the RO requested the veteran to 
submit new and material evidence showing that the claimed 
psychiatric disability was incurred in or aggravated by his 
military service and that such disability still existed.  In 
a letter dated in September 1994, the RO notified the veteran 
that his claim of entitlement to service connection for PTSD 
was denied for the reason that he did not submit the 
information requested by the RO in the June 20, 1994, letter.  
The RO advised the veteran at his address of record of his 
appellate rights with respect to that determination.  The 
veteran did not appeal.

On May 22, 2001, the RO received a statement in which the 
veteran requested his claim of entitlement to service 
connection for PTSD be reopened; he identified records of 
medical treatment for that disability.  

In a statement dated April 3, 2001, and received in 
conjunction with the May 22, 2001, claim to reopen, 
A. Wilkerson, M.D., reported having treated the veteran since 
July 13, 2000, and opined that the veteran had PTSD related 
to combat trauma.  Dr. Wilkerson included a discussion 
indicating that the veteran's in-service behavior and 
psychiatric manifestations over the years since service 
represented PTSD.

In a rating decision dated in May 2001, the RO granted 
entitlement to service connection for PTSD, effective May 22, 
2001.

Analysis

Although the veteran first applied for VA compensation 
benefits for a psychiatric disability in 1981, that claim was 
denied by the Board in a final decision dated in September 
1982.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1982).  
The veteran has offered argument to the effect that there was 
grave procedural error in the September 1982 Board decision 
such that that decision should not be considered final.  
Specifically, the veteran has alleged that his claim specific 
to PTSD was ignored and went unadjudicated.  A review of the 
Board decision in question, however, clearly shows that this 
is not true.  In the prior decision, the Board denied 
entitlement to service connection for PTSD on the basis that 
the medical evidence failed to show that the veteran had this 
disorder.  In any case, the United States Court of Appeals 
for the Federal Circuit has overruled its earlier decision 
that created an exception to the rule of finality applicable 
to VA decisions by reason of "grave procedural error."  See 
Cook v. Principi, 318 F.3d 1334-41 (Fed. Cir. 2002). Thus, 
the Board's September 1982 decision is considered final.  

Moreover, the veteran did not appeal the RO's September 1994 
decision, which denied reopening of the claim of entitlement 
to service connection for PTSD.  In this regard the Board 
emphasizes that the RO clearly notified the veteran as to his 
appellate rights at that time.  Therefore, the September 1994 
RO decision also became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

A review of the claims file reveals that thereafter no 
communication from the veteran or his representative or any 
other documentation that could qualify as a claim to reopen 
was received until May 22, 2001.  Moreover, the new and 
material evidence upon which the claim was reopened did not 
include service records.  As noted above, notwithstanding the 
likelihood that the veteran's PTSD existed prior to May 22, 
2001, the earliest possible effective date for a grant of 
service connection, based on the receipt of new and material 
evidence after a final disallowance, is the date of receipt 
of the new claim in a case such as this where the new and 
material evidence does not include service department 
records.  Accordingly, an effective date earlier than May 22, 
2002, is not in order for the grant of service connection for 
PTSD.


ORDER

Entitlement to an effective date earlier than May 22, 2001, 
for the award of service connection for PTSD (on a basis 
other than cue) is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

